DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26-29 are objected to because of the following informalities:  claims 26-29 depend on canceled claim 24.  Appropriate correction is required.

Response to Amendment
The Amendment filed 03/16/2022 has been entered. Claims 15-16, 23 and 25 have been amended. Claims 22 and 24 have been canceled. Claims 15-21, 23 and 25-29 remain pending in the application. Applicant’s filed terminal disclaimer have been received. Thus, the double patenting rejection has been withdrawn. 
Response to Arguments
Applicant' s arguments with respect to claims 15-21, 23 and 25-29  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, it is noted that claim 15 is an apparatus patentably defined by its structure which is a power supply (with 2 inputs and an output) configured as claimed.  The power conductors and use with is considered an intended use not carrying patentable weight, however all limitations are treated for compact prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1 in view of Shrim et al. (US 6517967 B1).
Regarding claim 15, Anderson teaches a system (wireless terminal 500 of Fig. 5) configured to be electrically coupled to a DC power input (VPA output by the voltage regulator 536) of a radio (radio 510) through radio ends of power conductors (connection between voltage regulator to radio 510), the system comprising: 
a power supply (power regulator circuit 530) including a first input (connection from the battery 540 to the voltage regulator 536), a second input (connection from the radio to the current sense resistor 531), and an output (connection from the voltage regulator to the radio 510); and 
the first input is configured to receive a DC power signal (Fig. 5 depicts that the power regulator circuit 530 receives power from battery 540. The terminal 500 further includes a battery 540, see [0030]); 
wherein the output is configured to be coupled to first ends, of the power conductors, which are opposite the radio ends (The terminal 500 further includes a battery 540 and a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030]); 
wherein the second input is configured to receive a DC parameter value (e.g. IPA) measured at the radio ends of the power conductors (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see [0030]); 
wherein the power supply is configured to provide, at the output, a first DC voltage level (e.g. VPA) determined with use of the DC parameter value (For example, the power supply voltage controller 534 may explicitly compute the DC power delivered to the power amplifier 512, e.g., by multiplying the sensed current I.sub.PA by the known (or sensed) power supply voltage V.sub.PA, and may responsively adjust the power supply voltage V.sub.PA according to the result of this computation, see [0031]).
However, Anderson does not teach wherein the DC parameter value is a DC voltage value.
In an analogous art, Shrim teaches wherein the DC parameter value is a DC voltage value (The control circuit measures the flow of current through the circuit and also the voltage across the electronic device through the amp-meter 305 and the volt meter 306, col 35, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 16, Anderson as modified by Shrim teaches the system of claim 15, wherein the power supply is further configured to provide, at the output, the first DC voltage level determined with the use of the DC parameter value (When the circuit is in low mode,--switch 307 is closed and switch 308 is open--connecting battery cells 302 to the electronic device, col 36, lines 2-4) and to provide a second DC voltage level at the radio ends of the power conductors that exceeds a nominal DC input voltage level (When voltage across the electronic device is above 4.5 volts, or an alternative upper operating voltage, for more than 30 seconds, the control unit 304 switches the circuit to low mode, col 36, 20-24), of the radio, at which the radio is recommended to operate (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 17, Anderson as modified by Shrim teaches the system of claim 16, wherein the second DC voltage level is substantially constant notwithstanding any changes in direct current drawn from the output (A power amplifier power regulator circuit, such as the power regulator circuit 530 of FIG. 5, may provide a substantially constant (i.e., within predetermined limits) DC power input to the power amplifier and/or may provide a DC power input that meets some other constraint, see Anderson [0035]).
Regarding claim 18, Anderson as modified by Shrim teaches the system of claim 16, wherein the second DC voltage level is less than a maximum DC input voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, see Anderson [0034]).
Regarding claim 23, Anderson teaches a method (method of Fig. 5) for providing a first direct current (DC) power signal (e.g. VPA) to a radio (radio 510) through radio ends of power conductors (connection between voltage regulator to radio 510), the method comprising: 
receiving, at a first input of a power supply, a second DC power signal (Fig. 5 depicts that the power regulator circuit 530 receives power from battery 540); 
providing the first DC power signal from an output, of the power supply, configured to be coupled to first ends, of the power conductors, opposite the radio ends (The terminal 500 further includes a battery 540 and a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030]) (The terminal 500 further includes a battery 540 and a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030]); 
receiving, at a second input of the power supply, a DC parameter value measured at the radio ends of the power conductors (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see [0030]); and 
providing a first DC voltage level, at the output, determined with use of the DC parameter value (For example, the power supply voltage controller 534 may explicitly compute the DC power delivered to the power amplifier 512, e.g., by multiplying the sensed current I.sub.PA by the known (or sensed) power supply voltage V.sub.PA, and may responsively adjust the power supply voltage V.sub.PA according to the result of this computation, see [0031]).
However, Anderson does not teach wherein the DC parameter value is a DC voltage value.
In an analogous art, Shrim teaches wherein the DC parameter value is a DC voltage value (The control circuit measures the flow of current through the circuit and also the voltage across the electronic device through the amp-meter 305 and the volt meter 306, col 35, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 25, Anderson as modified by Shrim teaches the method of claim 23, wherein providing the first DC voltage level comprises providing the first DC voltage level, at the output, determined with use of the DC parameter value (When the circuit is in low mode,--switch 307 is closed and switch 308 is open--connecting battery cells 302 to the electronic device, col 36, lines 2-4) and to provide a second DC voltage level at a DC power input of the radio that exceeds a nominal DC input voltage level (When voltage across the electronic device is above 4.5 volts, or an alternative upper operating voltage, for more than 30 seconds, the control unit 304 switches the circuit to low mode, col 36, 20-24), of the radio, at which the radio is recommended to operate (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 26, Anderson as modified by Shrim teaches the method of claim 24, wherein the second DC voltage level is substantially constant notwithstanding any changes in current drawn from the output (A power amplifier power regulator circuit, such as the power regulator circuit 530 of FIG. 5, may provide a substantially constant (i.e., within predetermined limits) DC power input to the power amplifier and/or may provide a DC power input that meets some other constraint, see [0035]).
Regarding claim 27, Anderson as modified by Shrim teaches the method of claim 24, wherein the second DC voltage level is less than a maximum DC voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, see [0034]).


3.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Shrim and further in view of Doering et al. (US 20150089253 A1).
Regarding claim 21, Anderson teaches the system of claim 15.
However, Anderson does not teach wherein the power supply is a DC-DC converter.
In an analogous art, Doering teaches wherein the power supply is a DC-DC converter (According to some implementations, the power converter may be a DC/DC converter, see Doering [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson with the voltage drop compensation of Doering to provide an improved power converter to compensate the voltage drop at the coupling circuitry as suggested, see Doering [0027].

4.	Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Shrim and further in view of Kostakis et al. (US 20140055898 A1).
Regarding claim 20, Anderson as modified by Shrim teaches the system of claim 16.
However, Anderson and Shrim do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson and Shrim with the
power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.
Regarding claim 29, Anderson as modified by Shrim teaches the method of claim 24.
However, Anderson and Shrim do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson and Shrim with the
power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Shrim and further in view of Lawrence et al. (US 20100301669 A1).
Regarding claim 19, Anderson as modified by Shrim teaches the system of claim 16.
However, Anderson and Doering do not teach wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio.
In an analogous art, Lawrence teaches wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio (Note that there may be some voltage drop across the hysteretic switch circuit, such that the circuit's output voltage is less than its input voltage. In this particular example, the maximum DC voltage at the output of the hysteretic switch circuit (and input to device load #2) is about 4.8 VDC, see [0032] and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson and Shrim with the
power supply of Lawrence to provide a digital power control systems and techniques for optimizing the use of energy in power constrained electronic devices as suggested.

Regarding claim 28, Anderson as modified by Shrim teaches the method of claim 24.
However, Anderson and Shrim do not teach wherein the second DC voltage level is within four volts of a maximum DC voltage level of the radio.
In an analogous art, Lawrence teaches wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio (Note that there may be some voltage drop across the hysteretic switch circuit, such that the circuit's output voltage is less than its input voltage. In this particular example, the maximum DC voltage at the output of the hysteretic switch circuit (and input to device load #2) is about 4.8 VDC, see [0032] and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson and Shrim with the
power supply of Lawrence to provide a digital power control systems and techniques for optimizing the use of energy in power constrained electronic devices as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinreich (US 20130082667 A1) discloses power management circuit comprises an energy pump, a control circuit and a power consuming circuit. The power management circuit is connected in serial with a current loop in a serial connection with a field device to cause a regulated voltage drop across the serial connection at an insertion voltage and to output an electrical power derived from the insertion voltage. The energy pump inputs at least a portion of the insertion voltage, and a feedback sense, and output a charging voltage based on the feedback sense. The charging voltage sources the electrical power output by the power management circuit. The control circuit regulates the insertion voltage by modulating the feedback sense to the energy pump, and modulates the feedback sense in response to an electrical change in the current loop. The power consuming circuit receives the electrical power from the power management circuit.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/LESTER G KINCAID/               Supervisory Patent Examiner, Art Unit 2646